UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1208


In Re:   TYRONE HURT,

                Appellant.




Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-mc-00512)


Submitted:   June 17, 2013                    Decided:   July 1, 2013


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tyrone       Hurt    appeals        the    district    court’s    order

imposing a pre-filing injunction.                We have reviewed the record

and find no reversible error.                 Accordingly, we grant leave to

proceed in forma pauperis and affirm for the reasons stated by

the district court.            In re: Hurt, No. 8:12-mc-00512 (D. Md.

Jan. 8, 2013).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court    and    argument      would   not   aid   the   decisional

process.

                                                                          AFFIRMED




                                          2